COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 DAVID MATTHEW ORTIZ,                                         No. 08-15-00344-CR
                                              §
                            Appellant,                          Appeal from the
                                               §
 v.                                                            120th District Court
                                              §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                            (TC# 20140D05092)
                                               §

                                           §
                                         ORDER

     The Court GRANTS the State’s third motion for extension of time to file the brief until
                                         '
November 26, 2016. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before November 26, 2016.

       IT IS SO ORDERED this 12th day of October, 2016.



                                            PER CURIAM



Before McClure, C.J., Rodriguez, and Hughes, JJ.